Name: COMMISSION REGULATION (EC) No 115/95 of 25 January 1995 amending Regulation (EC) No 65/95 introducing a countervailing charge on fresh clementines originating in Turkey
 Type: Regulation
 Subject Matter: trade;  tariff policy;  prices;  Europe;  plant product
 Date Published: nan

 No L 18/ 14 Official Journal of the European Communities 26. 1 . 95 COMMISSION REGULATION (EC) No 115/95 of 25 January 1995 amending Regulation (EC) No 65/95 introducing a countervailing charge on fresh Clementines originating in Turkey amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of fresh Clementines originating in Turkey must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by ¢ Regulation (EC) No 3290/94 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 65/95 (3) intro ­ duced a countervailing charge on fresh Clementines origi ­ nating in Turkey ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 65/95, 'ECU 22,75' is hereby replaced by 'ECU 45,27'. Article 2 This Regulation shall enter into force on 26 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118, 20. 5. 1972, p . 1 . (2) OJ No L 349, 31 . 12. 1994, p. 94. 0 OJ No L 12, 18 . 1 . 1995, p. 2.